DETAILED ACTION
Response to Arguments
Applicant's arguments filed 21 June 2022 have been fully considered but they are not persuasive. 

Rejections under 35 USC§ 102 (a)(1): Ramsey and RamseyII
	The amendments overcome each reference. Ramsey fails to disclose “the at least one programmable ring electrode is positioned around the orifice”.  RamseyII fails to disclose “at least one programmable ring electrode”.
	
	Mackie et al.
	The remarks recite:
  	The remarks take the position Mackie teaches an air gap.  Mackie et al. teaches electrodes are stacked and insulated ([0024]), thus not separated by an “air space” as suggested by the remarks. In order for the electrodes to be stacked, there cannot be an airspace therebetween.  Therefore, a stacked electrode is necessarily “on the surface of the conductive substrate” via insulator therebetween.  The instant published specification teaches in figure 2D and paragraph [0146] that a programmable ring electrode is disposed on the substrate and electrically decoupled by an insulating material that may intervene between the MSPE and the substrate ([0167]).  Moreover, even if the insulating material of Mackie is air, air is supported as an insulating material between the MS programmable element and underlying substrate in paragraph [0167], wherein  a programmable element disposed on the substrate and electrically decoupled therefrom by an insulator (see also paragraph [0202]).  
	

Rather
	The remarks rely on the disclosure of figure 10 for failing to disclose the claimed invention.  Figure 10 was not relied upon in the outstanding grounds of rejection.  The amended subject matter is addressed herein below.

Li
	The remarks take the position that Li does not disclose a planar substrate.  This is not persuasive.  Figure 1 shows the end cap electrodes 15/16 being planar with a hyperbolic surface 18.  Figure 3 more clearly shows the planar portion of the end cap.  The planar substrate comprises an orifice and at least one programmable ring electrode 22 is positioned around the orifice.  The claim does not require the substrate to be entirely planar, therefore a planar substrate with a hyperbolic surface is within the scope of the claim. See annotated figure below for clarification.

    PNG
    media_image1.png
    724
    1088
    media_image1.png
    Greyscale

	
Kirchner 
	The remarks take the position that the is no ring electrode on a surface of a planar conductive substrate that is positioned around an orifice of the planar conductive substrate.  This has been found unpersuasive.  Krichner teaches each electrode sheet comprises a series of hexagonal electrode rings (col. 13, lines 14-16) and the electrodes 12 are stacked such that successive holes in each sheet align with each other to form hexagonal processing channels 26 (col. 13, lines 23-26).  Further the sheets 12 are planar (col. 12, lines 55-56).  Interpreting a single ring in each sheet to make channel 26, Kirchner teaches a ring electrode in sheet that is around a ring electrode in an adjacent sheet (i.e. sheets are aligned to form hexagonal channels).  Amended subject matter address specifically herein below.
Welkie
The remarks are persuasive the rejection in view of Welkie is withdrawn.

New grounds of rejection.  Upon further search and consideration, additional art has been found to anticipate and make obvious the claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramsey et al. (USPN 6,469,298).
Regarding claim 1, Ramsey et al. teach a mass spectrometer component  (fig. 1) comprising a conductive planar substrate (16) configured to provide an electric field (16 is an end cap, thus configured to provide an electric field) and at least one programmable ring electrode (12, ring electrode, col. 3, lines 54-65 describes computer to provide RF signal to ring electrode, thus programmable) on a surface of the conductive planar substrate (when assembled via insulator 18, col. 2, lines 54-55), wherein the at least one programmable ring electrode is electrically decoupled from the conductive planar substrate through an insulating material (ring 12- insulator 18- end cap 16) on the surface of the conductive planar substrate between the at least one programmable ring electrode and the conductive planar substrate (as seen in figure 1) to permit a voltage to be provided to the at least one programmable ring electrode independent of any voltage provided to the conductive planar substrate (independent voltage application to end caps described in col. 3, lines 66-67 through col. 4, lines 1-10.  Application of voltage to ring electrode discussed in col. 3, lines 54-65.  Insulator separating two electrodes allows for the separate voltage application.), wherein the conductive planar substrate comprises an orifice (col. 2, lines 50-53) and the at least one programmable ring electrode is positioned around the orifice on the surface of the conductive planar substrate (ring electrode 12 provided around hole in 16 on surface of 16 via insulator 18 as seen in figure 1) to provide an independent electric field (field generated when RF signal is applied to electrode 12) to guide incoming ions toward the orifice of  the conductive planar substrate (when a field ejects ions towards detector external to trap, alternatively external ion sources such as MALDI and ESI are disclosed, therefore fields would guide the ions into the trap.).
Regarding claim 5, Ramsey et al. teach wherein the conductive planar substrate of the mass spectrometer component is configured as a conductive lens (end cap).

 
Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mackie et al. (US pgPub 2010/0252728)
Regarding claim 1, Mackie et al. teach a mass spectrometer component  (electrodes of a mass spectrometer, see paragraph [0008]) comprising a planar conductive substrate (one of the electrodes in [0008]) configured to provide an electric field ([0008]) and at least one programmable ring electrode on a surface of the conductive substrate (sequentially stacked electrode (in order to be stacked and insulated there electrodes are on the surface of one another separated by insulators) see paragraph [0024] separately controlled a solid-state amplifier controlled by the computer), wherein the at least one programmable ring electrode is electrically decoupled from the planar conductive substrate through an insulating material on the surface of the conductive planar substrate between the at least one programmable ring electrode and the conductive planar substrate to permit a voltage to be provided to the at least one programmable ring electrode independent of any voltage provided to the conductive planar substrate (insulated stack and separately controlled see paragraph [0024], isolated in paragraph [0045] suggests independent voltage application); wherein the conductive planar substrate comprises an orifice  (as seen in figures 1-2) and the at least one programmable ring electrode is positioned around the orifice on the surface of the conductive substrate (each stacked electrode is around the orifice of an adjacent stacked electrode separated by an insulator [0024]) to provide an independent electric field to guide incoming ions towards the orifice of the conductive planar substrate (passing ions through field chamber).
Regarding claim 5, Mackie teaches wherein the conductive substrate of the mass spectrometer component is configured as a conductive lens (electrodes in MS are lenses) and the lens comprises the at least one programmable electrode disposed on a surface of the conductive lens (disposed on the surface via insulator see above in claim 1).

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rather et al. (US pgPub 2017/0125234)
Regarding claim 1, Rather et al. teach a mass spectrometer component  (fig. 1) comprising a planar conductive substrate (first electrode of 11) configured to provide an electric field (inherent to an electrode) and at least one programmable ring electrode (last electrode of 10 next to first electrode 11 see paragraph [0015] for programmable) on a surface of the conductive planar substrate (electrode 10 on surface of electrode 11 separated by insulators), wherein the at least one programmable electrode is electrically decoupled from the conductive planar substrate through an insulating material  on the surface of the conductive planar substrate between the at least one programmable ring electrode and the conductive planar substrate to permit a voltage to be provided to the at least one programmable ring electrode independent of any voltage provided to the conductive planar substrate ([0015] electrodes are isolated from each other, isolation requires some form of insulated material) and wherein the conductive planar substrate comprises an orifice (as seen in cross sectional view of figure 1) and the at least one programmable ring electrode is positioned around the orifice on the surface of the conductive planar substrate (opening in last electrode of funnel is larger than opening of first electrode of 11, thus ring is around the opening separated by insulator) to provide an independent electric field ([0015] via separate programmable voltage supplies) to guide incoming ions  toward the orifice of the conductive substrate (as seen in figure 1, particularly figure 1c shows ions passing through aperture by adjusting the field ramp).

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US pgPub 2007/0023646).
Regarding claim 1, Li et al. teach a mass spectrometer component  (fig. 1, 10) comprising a conductive planar substrate (15 has a planar portion as  discussed above in the response to arguments section) configured to provide an electric field (inherent to end cap electrode) and at least one programmable ring electrode (20, ring electrode see paragraph [0025], see paragraph [0038] teaches equipment for controlling thus requiring a programmable voltage supply see paragraph [0027] for separate voltage supply) on a surface of the conductive planar substrate through an insulating material on the surface of the conductive planar substrate between the at least one programmable ring electrode and the conductive planar substrate to permit a voltage to be provided to the at least one programmable ring electrode independent of any voltage provided to the conductive planar substrate ([0026], note isolated, note: air is not precluded from the insulated material since the instant specification teaches that air may be an insulative material), wherein the at least one programmable electrode is electrically decoupled from the conductive substrate (inherent to have separate voltage supply so as not to short with 15 ([0027])); wherein the conductive planar substrate comprises a orifice (13) and the at least one programmable ring electrode is positioned around the orifice on the surface of the conductive planar substrate (as seen in figure 1 and figure 3 shows 22 as a ring on the surface of the planar substrate 13) to provide an independent electric field ([0027]) to guide incoming ions towards the orifice of the central aperture of the conductive substrate (inherent to pass ions from ionization source to detector).



Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kirchner (5,206,506)
Regarding claim 1, Kirchner teaches a mass spectrometer component  (fig. 1, 12) comprising a conductive planar substrate (12b, col. 12, lines 55-56) configured to provide an electric field (col. 12, lines 55-68) and at least one programmable ring electrode on the conductive planar substrate (12a, programmable discussed in col. 12, lines 55-64, sheet comprises a ring col. 13, lines 14-16, 12b is on 12b, thus ring electrode is on planar substrate by spacers), wherein the at least one programmable ring electrode is electrically decoupled from the conductive planar substrate (via spacer 24, made of ceramic col. 13, lines 20-23) through an insulating material on the surface of the conductive planar substrate between the at least one programmable ring electrode and the conductive planar substrate to permit a voltage to be provided to the at least one programmable ring electrode independent of any voltage provided to the conductive planar substrate (spacer 24 between 12a and 12b, since spacer is ceramic, the voltages applied independently of one another are isolated (col. 12, lines 57-68 and col. 15, lines 54-56)); wherein the conductive planar substrate comprises an orifice (hexagonal ring in 12b) and the at least one programmable ring electrode is positioned around the orifice (to form channel 26) on the surface of the conductive planar substrate (via spacers, sheets are placed on each other hexagonal rings aligned to form channel 26, thus ring on planar sheet via spacer) to provide an independent electric field (see above) guide incoming ions towards the orifice of the conductive substrate (inherent to pass ions from ionization source to detector).


Claims 1, 5, 16, 20 and 207-209 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Flory et al. (US pgPub 2011/0180702).
Regarding claim 1, Flory et al. teach a mass spectrometer component  (figs. 2A, 2B, 3a, 3b and 15F) comprising a conductive planar substrate (fig. 2b, 240 and figure 15F, substrate 240, conductive as disclosed in paragraph [0143]) configured to provide an electric field (via attachment of electrodes 243 and 244, the conductive substrate forms an electric field, when the power supply 260 applies a voltage to the electrodes, [0060] and [0143]) and at least one programmable ring electrode (annular electrodes are adjusted by an algorithm see [0192] or voltage pattern applied to electrode structures is determined by algorithm, thus programmable electrodes) on a surface of the conductive planar substrate (fig. 15F, 243, 244 applied to 240 via insulator 263, 264), wherein the at least one programmable ring electrode is electrically decoupled from the conductive planar substrate through an insulating material on the surface of the conductive planar substrate between the at least one programmable ring electrode and the conductive planar substrate (fig. 15F, [0143]) to permit a voltage to be provided to the at least one programmable ring electrode independent of any voltage provided to the conductive planar substrate (conductive substrate 240 is insulated from electrodes 243/244 thus voltage applied by 260 is independent of any voltage provided to conductive planar substrate), wherein the conductive planar substrate comprises an orifice ([0069]1 and figure 3B, conduit through 210 or 220 is the claimed orifice) and the at least one programmable ring electrode is positioned around the orifice on the surface of the conductive planar substrate (conduit axially through either 210 or 220 in figure 3B to ion injector 310 would be within the annular rings 242, 244) to provide an independent electric field (via power supply 260, [0061]-[0062], note electrical connections 230/232 connect 244 to a dc voltage different from 242 and 243 is connected to a negative DC voltage and 245 is connected to a positive DC voltage) to guide incoming ions toward the orifice of  the conductive planar substrate (ion path seen in figures 3a and 3B showing ions travelling towards and away from 310, thus incoming ions are guided towards the orifice (conduit axially from the ion injector through electrode structure 210/220)  of the conductive planar substrate (there is no requirement that the ions exit through the orifice)).
Regarding claim 5, Flory et al. teach wherein the conductive planar substrate of the mass spectrometer component is configured as a conductive lens (planar substrate 240 when assembled with annular electrodes is configured as a lens to guide as seen in figures 3a/3b).
Regarding claim 16, Flory et al. teach an additional programmable ring electrode (242 is the center ring, any of additional rings 243-245, programmable as discussed above) on the surface of the conductive planar substrate (240, as seen in figure 2B constructed with conductive substrate in figure 15F) and electrically decoupled from the conductive planar substrate through the insulating material on the surface of the conductive substrate (as discussed in figure 15F and [0143]), wherein the at least one programmable ring electrode and the additional programmable ring electrode are independently controllable (via algorithm and power supply see citations above in claim 1) and wherein the additional programmable ring electrode has a larger diameter than a diameter of the at least one programmable ring electrode and surrounds the at least one programmable ring electrode (fig. 2A, 243 is inside rings 244 and 245).
Regarding claim 20, Flory et al. teach wherein the conductive planar substrate of the mass spectrometer component is configured as a conductive lens (planar substrate 240 when assembled with annular electrodes is configured as a lens to guide as seen in figures 3a/3b).
Regarding claim 207, Flory et al. teach wherein a voltage provided to the at least one programmable ring electrode is greater than a voltage provided to the additional programmable ring electrode ([0057] and figures 1a and 2a, interpreting 243/r2 as the “at least one programmable electrode” and 244/R3 as the additional electrode, the 243 has a greater voltage than 244 as illustrated at r2 and r3 of figure 1a).
Regarding claim 208, Flory et al. teach a third programmable ring electrode positioned on the surface of the conductive planar substrate and electrically decoupled from the conductive planar substrate through the insulating material on the surface of the conductive planar substrate, wherein the at least one programmable ring electrode, the additional programmable ring electrode and the third programmable ring electrode are independently controllable, and wherein the third programmable ring electrode has a larger diameter than the diameter of the additional programmable ring electrode and surrounds the additional programmable ring electrode (as seen in additional concentric electrodes in figure 2A, the same rational and citations are relied upon as above in claim 16).
Regarding claim 209, Flory et al. teach wherein a voltage provided to the additional programmable ring electrode is greater than a voltage provided to the third programmable ring electrode to aim positive ions toward the orifice of the conductive planar substrate (paragraph [0057] and figures 1a and 2a, interpreting 242/r1 as “at least one programmable electrode”, 243/r2 as “additional electrode” and 244/r3 as “third programmable electrode”, 242/r2 (additional electrode) has a greater voltage than 244/r3 as seen in figure 1a.  Ions are aimed towards the orifice perpendicular to ion injector 310 seen in figures 3a and 3b.  The claim does not require the ions to go through the inlet, only that they are aimed towards it).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over DeCastro (US pgPub 2020/0066476) in view of Flory .
Regarding claim 1, DeCastro et al. teach a mass spectrometer component  (figs. 1, 130) comprising a planar substrate ([0020]) configured to provide an electric field (via electrodes 130) and at least one programmable ring electrode (132, [0044]) on a surface of the planar substrate (as seen in figure 3), wherein the planar substrate comprises an orifice (328 in figure 3) and the at least one programmable ring electrode is positioned around the orifice on the surface of the planar substrate (332 on surface around the orifice 328 of 336) to provide an independent electric field (0044) to guide incoming ions toward the orifice of  the conductive planar substrate ([0043]-[0044]).
DeCastro teaches the substrate is non-conductive, thus fails to disclose wherein the at least one programmable ring electrode is electrically decoupled from the conductive planar substrate through an insulating material on the surface of the conductive planar substrate between the at least one programmable ring electrode and the conductive planar substrate to permit a voltage to be provided to the at least one programmable ring electrode independent of any voltage provided to the conductive planar substrate (conductive substrate 240 is insulated from electrodes 243/244 thus voltage applied by 260 is independent of any voltage provided to conductive planar substrate).
However, Flory teaches wherein the at least one programmable ring electrode is electrically decoupled from the conductive planar substrate through an insulating material on the surface of the conductive planar substrate between the at least one programmable ring electrode and the conductive planar substrate (fig. 15F, [0143]) to permit a voltage to be provided to the at least one programmable ring electrode independent of any voltage provided to the conductive planar substrate (conductive substrate 240 is insulated from electrodes 243/244 thus voltage applied by 260 is independent of any voltage provided to conductive planar substrate).
Flory modifies DeCastro by suggesting the substitution of an insulative substrate ([0136]) for a conductive one ([0143]).
Since both inventions are directed towards applying concentric electrode strips to a substrate, it would have been obvious to one of ordinary skill in the art to substitute the insulative substrate of Decastro for the conductive one of Flory because it would predictably connect the electrodes to a power supply while keeping them insulated from one another.
Regarding claim 16, De Castro in view of Flory et al. teach an additional programmable ring electrode (concentric rings in figure 3 of De Castro) on the surface of the conductive planar substrate (as seen in figure 3 of De Castro, modified to be conductive as discussed above in claim 1) and electrically decoupled from the conductive planar substrate through the insulating material on the surface of the conductive substrate (as discussed in figure 15F and [0143] of Flory, same modification as above in claim 1), wherein the at least one programmable ring electrode and the additional programmable ring electrode are independently controllable ([0044] of De Castro) and wherein the additional programmable ring electrode has a larger diameter than a diameter of the at least one programmable ring electrode and surrounds the at least one programmable ring electrode (as seen in figure 3 of DeCastro).


Relevant art of interest to the applicant:
De Castro et al. (US pgPub 2020/0066476) teaches an ion carpet comprising concentric annular electrodes in figure 3.  De Castro teaches the electrodes are mounted to printed circuit board to focus ions through orifice.
Anderson et al. (US pgPub 2014/0239174), Green et al. (US pgPub 2014/0124663), Drumheller (US pgPub 2014/0262971), Cornish (USPN 6,369,383), Peterson (USPN 7,155,812), Boumsellek et al. (USPN 8,173,959) teach similar subject matter to that of Atamanchuk et al. above and thus would be suitable to anticipate at least claim 1.
Kornilova et al. (US pgPub 2019/0355566) teaches a processor electrically coupled to at least one electrode, thus a programmable electrode ([0005]).  However, Kornilova et al. fails to disclose electrically decoupled from the substrate
Whitehouse (USPN 7,365,317) teaches a pulser for a TOF MS comprising a substrate 34 and electrodes 3a/3b disposed thereon.  The electrodes are computer controlled thus programmable.  Whitehouse is sufficient to anticipate at least claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616. The examiner can normally be reached M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 ion injector 310 is part of an ion source (not shown) that additionally comprises an ionizer (not shown) located external to mass analyzer 200 and a conduit (not shown) that extends axially from the ionizer to ion injector 310 through one of electrode structures 210, 220.